Citation Nr: 0026312	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-30 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to an evaluation in excess of 40 percent for 
spondylolisthesis at the level of L5-S1, with degenerative 
disc disease and traumatic arthritis of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned a 20 percent disability 
rating for the low back, effective October 19, 1992, the date 
of claim.  In a September 1994 rating decision, a 40 percent 
evaluation was assigned for the low back disorder, effective 
June 1, 1994.

In the September 1994 rating decision, the RO noted that 
urinary urgency was a symptom of the veteran's low back 
disorder.  Service connection has not been granted for a 
separate urinary disorder, and such disorder would be a 
separate disability from the disorder on appeal.  See 
38 C.F.R. §§ 4.115a, 4.115b (1999).  Furthermore, the veteran 
submitted a July 1994 statement from a private doctor, a P. 
Preston, M.D., who stated that the low back disorder was 
accompanied by bowel dysfunction; that disorder is also 
separate disability from the disorder on appeal.  See 
38 C.F.R. § 4.114, Diagnostic Code 7332 (1999).   In the 
March 1996 remand, the Board referred the issue of 
entitlement to a total disability rating based on individual 
unemployability to the RO for adjudication; the issue has not 
been adjudicated.  The issues of entitlement to service 
connection for a urinary disorder and a bowel disorder and 
the issue of entitlement to a total disability rating based 
on individual unemployability are referred to RO for 
appropriate action.


FINDINGS OF FACT

1.  The low back disorder is currently manifested by no more 
than severe intervertebral disc syndrome.

2.  The low back disorder is neither unusual nor exceptional 
in nature, nor has it been shown to markedly interfere with 
employment or require frequent inpatient care as to render 
impractical the application of the regular schedular 
standards.



CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 40 percent for 
spondylolisthesis at the level of L5-S1, with degenerative 
disc disease and traumatic arthritis of the lumbosacral 
spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5294, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claims are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.

Factual Background

In a July 1970 rating decision, service connection was 
granted for spondylolisthesis at the level of L5-S1 and a 
zero percent disability rating was assigned under Diagnostic 
Codes  5299-5295 (lumbosacral strain).  In April 1971, the 
Board assigned a 10 percent evaluation for spondylolisthesis 
at the level of L5-S1.

Treatment records from the Chinle Comprehensive Health Care 
Facility (CCHCF) from mid-1992 reflect that in June 1992 the 
veteran reported that he had chronic low back pain, which was 
worse after activities.  Physical examination found that 
there was a full range of motion in the lumbar spine.  X-rays 
revealed mild degenerative arthritis.  There was also 
bilateral spondylolysis of L5 with Grade I spondylolisthesis 
of L5 on S1.  The sacroiliac joints were normal.  In July 
1992, a physical examination revealed that the veteran had a 
full range of motion in his lumbar spine.  However, there was 
pain at the endpoints of forward flexion and lateral flexion, 
bilaterally.  Also, extending the lumbar spine increased back 
pain.  The diagnosis was low back pain that was secondary to 
possible spondylolisthesis.

In July 1992, a private doctor, a D. Friedland, M.D., 
prepared a statement on behalf of the veteran for the Agent 
Orange Veteran Payment Program.  In that statement, the 
doctor noted that the veteran was able to do work except for 
heavy lifting.  Specifically, he could not lift more than 
twenty pounds.  The doctor indicated that the disability was 
Grade I spondylolisthesis.  The physical impairment (as 
defined in the Federal Dictionary of Occupational Titles), 
was rated as Class 3, which was defined as slight limitations 
of functional capacity and being capable of light work.  The 
Board notes that the document originally was completed with 
black pen and that the doctor marked the box for Class 3.  
However, on the photocopy that was submitted to the Board, it 
was altered with a highlighter to reflect, in addition to 
Class 3 physical impairment, Class 4 (moderate limitation of 
functional capacity) and Class 5 (severe limitation of 
functional capacity) physical impairment.  The doctor 
indicated that the veteran had decreased daily activities due 
to pain and that there was a mild amount of stress due to 
back pain.  The prognosis was that the back pain would 
persist for a long time and that the veteran's maximum 
medical improvement would be reached in six months.
 
In a September 1992 statement regarding Social Security 
disability benefits, the veteran reported that he had tried 
to work since his low back disability began.  However, the 
employment was seasonal and distressful, and he had to resign 
from that employment because daily activities caused pain in 
the lower back.

In a September 1992 statement, a private doctor noted that 
the veteran had severe chronic low back pain with leg 
weakness, which was incapacitating.

Records from CCHCF reflect that, on September 18, 1992, it 
was noted that the veteran's back pain was unabated.  
Physical examination revealed an atalgic gait.  The reflexes 
in the lower extremities were 3+ and symmetrical.  The 
sensorimotor functions were intact.  On September 21, 1992, 
it was noted that a private doctor had found that the veteran 
had lower extremity weakness and muscle spasm.  On September 
22, 1992, the veteran underwent a computed tomography (CT) 
scan of the lumbar spine.  The impression was spondylolysis 
and spondylolisthesis at L5-S1 with a question of a right-
sided herniated disc.  It was noted that there was no 
evidence of spinal stenosis.  On October 5, 1992, it was 
noted that the veteran had a mild muscle spasm in the lumbar 
spine.  The diagnoses were low back pain and possible disc 
herniation.

On October 19, 1992, the RO received the veteran's claim for 
an increased rating for his spondylolisthesis.

Treatment records from CCHCF show that, on October 20, 1992, 
a physical examination revealed that no muscle spasm was 
present.  

In a November 1992 statement, a private doctor, F.T. Welch, 
M.D., noted that the veteran had worked intermittently since 
his in-service back injury and that the symptomatology had 
also been intermittent since that injury.  It was reported 
that over the past ten years most of his work had been 
seasonal.  The doctor indicated that a physical examination 
revealed 5/5 strength throughout.  The sensation was normal, 
and the deep tendon reflexes were 2+ and symmetrical.  He had 
essentially a full range of motion in the lumbar spine with 
minimal discomfort on the extremes of motion.  His gait was 
normal.  The doctor's impression was that the veteran had 
spondylolisthesis at L5-S1 with spondylolysis at L5.  It was 
noted that the lumbar spine disorder had been intermittently 
symptomatic for a long time.  It was also indicated that the 
asymmetry at the L5-S1 disc level could be a developmental 
nerve root abnormality or a herniated nucleus pulposus.  It 
was noted that the veteran's intermittent bowel and bladder 
problems did not seem to be related to his low back disorder.  
The doctor stated that surgery was an option.

On December 1, 1992, the veteran was seen at the CCHCF for 
his low back disorder.  He was doing sit-ups when the 
physician entered the examination room.

In a December 1992 statement, a private doctor, a P. Preston, 
M.D., indicated that the veteran had severe L4-L5 
spondylolysis and spondylolisthesis, which would require 
surgery, probably in February 1993.  The doctor noted that 
the veteran was in significant pain and that he had a total 
disability from that disorder.

A February 1993 private magnetic resonating imaging (MRI) 
scan of the lumbar spine revealed severe degenerative disc 
disease with probable spondylolisthesis at L5-S1.  Posterior 
bony degenerative changes were also present.

The veteran underwent a VA examination in March 1993.  He 
complained of difficulty walking any distance due to pain in 
the left leg and low back along with weakness.  He said that 
he needed to stop to rest after climbing just one flight of 
stairs.  He reported that he had these symptoms over the past 
year.  He said that he could not jog or work out anymore and 
that even sitting for a short period of time caused his 
buttocks and left leg to become numb.  It was noted that the 
veteran was wearing a lumbosacral support.  He was sitting 
uncomfortably: tilting to the right, getting off of the left 
buttock, and squirming a lot while sitting and talking during 
the examination.  

Physical examination revealed a slight increase in the 
lordotic curve in the erect position.  No atrophy or muscle 
spasm was noted.  The range of motion was the following: 
forward flexion to 62 degrees, backward extension to 15 
degrees, left lateral flexion to 27 degrees, right lateral 
flexion to 24 degrees, left rotation to 33 degrees, and right 
rotation to 35 degrees.  At the extremes of flexion and other 
motions, the examiner observed some wincing.  An attempt to 
go beyond the above-mentioned limitations created pain.  X-
rays revealed six nonrib bearing vertebral bodies, 
degenerative disc changes at L1-L2 and L2-L3, and bilateral 
pars defect at L5 with first-degree slip of the body of L6 
with respect to S1.  The diagnoses were spondylolisthesis, 
degenerative disc disease, and left sciatic neuralgia.  In an 
addendum, it was noted that straight leg raising was to 55 
degrees bilaterally.  The Babinski's and Romberg's signs were 
negative.  The mid-calf circumference was 16 inches 
bilaterally.

In April 1993, the Social Security Administration (SSA) 
determined that the veteran was entitled to Social Security 
disability benefits.  It was determined that his primary 
diagnosis was major depression and that his secondary 
diagnosis was degenerative disc disease of the lumbar spine.  
It was noted that the disability began on January 29, 1992.  
The veteran had claimed that he had been unable to work since 
October 26, 1990, because of a stress disorder, depression, 
chronic arthritis, back pain and spondylolisthesis.  It was 
indicated that a report dated July 29, 1992, revealed that 
the veteran suffered from some depression and stress and that 
these conditions prevented him from performing work 
activities on a regular basis.  SSA determined that there was 
insufficient evidence to document that he had that condition 
prior to the date of the report, but that it would be 
reasonable to assume the conditions noted in the report 
existed as of January 29, 1992.  SSA concluded that, prior to 
January 29, 1992, the disc disease and back condition did not 
prevent the veteran from performing light work activities or 
his past work as a security guard, as this job was performed 
in the national economy.

CCHCF records reflect that during a physical examination in 
June 1993 the veteran was in obvious distress while seated.  
He frequently shifted from one side to the other and 
complained of pain and numbness in the left lower extremity.  
The assessment was worsening signs and symptoms.   

In the August 1993 rating decision, service connection was 
granted for degenerative disc disease and traumatic arthritis 
of the lumbosacral spine.  A 20 percent disability rating was 
assigned under Diagnostic Codes 5010 (post-traumatic 
arthritis)-5293 (intervertebral disc syndrome), effective 
October 19, 1992, the date of the claim.

VA medical records show that a physical examination in August 
1993 found that there was no spinal or paraspinal tenderness 
to palpation.  There were very brisk lower extremity deep 
tendon reflexes.  Leg raising was normal.  The diagnosis was 
lumbar discogenic disease with spondylolisthesis. 

CCHCF records reflect that in November 1993 the veteran 
reported that he still had a limp after walking.  Physical 
examination revealed that straight leg raising was negative 
and that there was no change in muscle mass.  In February 
1994, the veteran denied that he had any numbness or tingling 
to the lower extremities.  He indicated that he was doing 
fine except for a little pain.  The physical examination 
revealed no abnormalities.  On June 1, 1994, it was noted 
that the veteran had more back pain and urinary incontinence.

In a June 13, 1994, statement, Dr. Welch noted that the 
veteran continued to have back pain and that he had 
occasional bilateral leg pain with the left being worse than 
the right.  The doctor indicated that surgery was a 
reasonable option.

In a July 20, 1994, statement, Dr. Preston noted that the 
veteran had the L5 spondylolysis with L5-S1 
spondylolisthesis, which caused chronic severe back pain plus 
occasional urinary and bowel dysfunction.

VA X-rays of the lumbar spine taken in August 1994 revealed 
there was probably a slight disc space narrowing at L4-L5 
that was not seen in 1993.  

In a September 1994 rating decision, a 40 percent disability 
rating was assigned for the low back disorder under 
Diagnostic Codes 5010-5293, effective June 1, 1994.

CCHCF records from September 1994 reflect that the veteran 
reported that there was no change in his back pain symptoms.

VA medical records show that in October 1994 the veteran 
wanted a second opinion from the VA regarding back surgery.  
It was noted that he had a history of severe degenerative 
disc disease with spondylolisthesis.  Physical examination 
reflected that the straight leg raising was negative.  The 
deep tendon reflexes were 2+ and 4+ bilaterally.  Motor 
strength was 5/5 bilaterally.  Sensation was grossly normal.  
The assessment was chronic low back pain with periodic left 
sciatica by history.  The veteran was referred to a VA 
neurosurgery clinic for a second opinion with regard to 
surgery.  

CCHCF records from November 1994 reveal that the veteran had 
more back pain since an increase in stress at home.  Physical 
examination showed that he was able to flex his back to the 
point that he was able to reach within six inches of the 
floor.

In January 1995, the veteran was seen at a VA neurosurgery 
clinic.  Physical examination demonstrated with regard to his 
gait that heel and toe walking was normal.  There was 5/5 
motor strength bilaterally.  The veteran described a decrease 
in sensation in both legs with the lateral side of the left 
leg being worse.  The assessment was low back pain since 1969 
and possible spondylosis.

February 1995 CCHCF records reveal that the veteran was able 
to sit comfortably in a chair with his legs crossed.  His 
gait was normal.

The veteran underwent another VA examination in October 1995.  
His main complaint was constant low back pain.  He said that 
he was in pain with almost every activity.  He indicated that 
the pain radiated from his low back and down to the back of 
the left calf with associated muscle cramping.  He noted that 
he had difficulty going up stairs.  He also reported that he 
had a tendency to loose control of his urine and bowels with 
certain activities such as exercising.  

Physical examination showed that the veteran had a limp at 
times favoring his left lower extremity, but that none was 
observed that day.  Straight leg raising revealed that the 
right lower extremity was positive at 40 degrees with some 
increase in low back pain with dorsiflexion of the right foot 
and that the left lower extremity was positive at 45 degrees 
with significantly increased pain reported with dorsiflexion 
of the left foot.  There were no postural abnormalities.  
There were no fixed deformities even though the veteran 
reported that his spine was curved; observation of the spine 
revealed that it appeared to be straight and that there was 
no localized tenderness to thumping.  As for the musculature 
of the back, the veteran was quite muscular and there was no 
evidence of asymmetry or atrophy.  The range of motion was 
the following: forward flexion to 10 degrees, he stated that 
he did want to go any further because he had to drive home 
and did not want his back to hurt; backward extension to 10 
degrees; lateral flexion to 15 degrees, bilaterally; and 
rotation to 15 degrees, bilaterally.  With regard to pain on 
motion, the veteran reported that his back hurt if he went 
past the above-recorded degrees of motion and that he can 
hear popping noises in his back at times.  The knee jerks 
were 2+ and bilaterally equal.  X-rays revealed that relative 
to the March 1993 and August 1994 X-rays there was little 
interval change except for very slight disk spacing narrowing 
of L3-4.  The diagnosis was severe degenerative disc disease 
of the lumbosacral spine.  The examiner noted that non-VA 
medical records from 1992 and 1993 revealed mild degenerative 
arthritis and severe degenerative disc disease of the lumbar 
spine.  

In March 1996, the Board remanded the claim for further 
development, to include obtaining additional treatment 
records and Social Security Administration records and having 
the veteran undergo a VA examination.

May 1996 VA medical treatment records reflect that it was 
noted that the veteran's chronic low back pain had worsened 
over the last few years.  He said that he walked and did 
other exercises, but that his lower extremities got weak when 
walking.  Physical examination found that he had 5/5 motor 
strength in the lower extremities and that sensory was 
intact.  X-rays of the lumbar spine revealed that there was a 
transitional sixth lumbar vertebral body with a bilateral 
spondylolitic defect and Grade II subluxation on S1.  Mild 
spondylitic disc disease was present at L1-L2.  The 
impression was Grade II spondylolisthesis with low back pain.

1998 treatment records from the Chinle Comprehensive Health 
Care Clinic show that the veteran underwent two physical 
examinations that year.  In October 1998, he reported that he 
continued to have low back pain, but that he had not had any 
follow-up treatment at the VA and he had not been taking his 
medications.  He indicated that he had weakness in his hips 
when walking, but that there was no permanent numbness or 
tingling.  He stayed at home and engaged in minimal activity.  
It was noted that he had not followed up on surgery.  
Physical examination revealed a left paraspinal spasm.  The 
motor strength in the lower extremities was 5/5 bilaterally.  
Sensation to light touch and pinprick was intact.  The 
diagnoses were spondylolisthesis and chronic degenerative 
disc disease.  In December 1998, it was noted that surgery 
had been recommended, but that the veteran had received 
different opinions on that matter.  The veteran reported that 
he had numbness in the back but not the feet.  He also 
indicated that he had leg weakness.  Physical examination 
found that there was good strength, 5/5, in both lower 
extremities.  The deep tendon reflexes were 2+ at the knees.  
There was good dorsiflexion and plantar flexion.  The 
diagnosis was back pain secondary to spondylolisthesis.

SSA records reflect that in January 1999 it was determined 
that the veteran had no current psychiatric disorder and that 
there had been medical improvement from a psychiatric 
perspective.  In a February 1999 psychological evaluation 
report, under Axis III a pain disorder associated with a 
general medical condition was diagnosed.  No Axis I or Axis 
II diagnosis was made.  In March 1999, it was determined that 
there were no functional impairments due to psychiatric 
factors.  In that month, an assessment of medical improvement 
with regard to the low back disorder was made.  It was noted 
that in April 1993 the veteran's sole symptom was back pain 
whereas he currently not only had back pain, but also 
reported leg weakness.  In April 1993, the medical findings 
were 5/5 motor strength, normal sensation, and full range of 
motion.  Now, the medical findings were 5/5 motor strength, 
normal neurological evaluation, good flexion, and good 
dorsiflexion and plantar flexion.  It was determined that 
there was no change for the better with regard to the 
symptoms and medical findings.  In April 1993, a MRI revealed 
severe degenerative joint disease and spondylolisthesis at 
L5-S1.  At the present time, there were no X-rays.  It was 
determined that there was no medical improvement with regard 
to the low back disorder.  SSA determined that the veteran 
was still entitled to Social Security disability benefits.  
However, it was noted that his primary diagnosis was back 
disorder and that his secondary diagnosis was borderline 
intellectual functioning.

The veteran was afforded a VA orthopedic examination in 
September 1999.  The examiner noted that the claims file and 
medical records had been reviewed.   The veteran reported 
that his last job was in 1991 as a telephone lineman.  He 
said that he had not worked since then because of his low 
back disorder.  He also indicated that he had had bilateral 
lower extremity pain, but that he had not had surgery.  He 
used no low back braces, but for the past three years he 
occasionally used a cane because his legs would get tired 
after walking over two miles.  He reported that he had no 
difficulty with sneezing, but that a hard cough could 
increase the pain in his back and not in his legs.  He said 
that he had numbness in his buttocks if he sat for over ten 
minutes.  He reported that he had weakness, fatigability and 
incoordination due to pain.  He also stated that he 
occasionally had a limp on the left, which was present during 
normal and repeated use.  He had no problems with his bowels 
and had an occasional urgency with regard to his bladder.  He 
indicated that today his pain was less than average.

Physical examination revealed that on ambulation he had a 
very slight limp on the left.  He was able to walk on heels 
and toes without difficulty.  There was no tenderness about 
the thoracolumbar spine, including the right and left hip 
girdle regions.  There was no muscle spasm and no pain on 
midline percussion.  The deep tendon reflexes were 2 to 3+ 
bilaterally.  Straight leg raising was negative on the left, 
but on the right he complained of pressure over the patella 
area at 90 degrees.  The sensory examination to pinwheel was 
normal in both lower extremities.  The range of motion of the 
lumbar spine was the following: flexion to 35 degrees, 
extension to 15 degrees, and side bending to 15 to 20 degrees 
bilaterally.  The veteran indicated that he did not have any 
pain on these motions because he stopped moving before he 
thought he would start to have pain.  

The impression was Grade II spondylolisthesis of L5-S1.  The 
examiner indicated that the functional impairment was 
moderate, but that any additional loss could not be stated 
due to the subjective nature of the factors involving 
functional impairment.  It was noted that the 
spondylolisthesis involved not only the vertebrae but also 
the muscles and nerves.  With regard to the buttocks and 
hips, there were no findings of tenderness, muscle spasm or 
pain.  The examiner noted that there was no pain visibly 
manifested on movement or on ambulation because the veteran 
stopped moving before he had pain.  It was also noted that 
there was no history of any loss of bowel control.  X-rays of 
the lumbar spine revealed Grade I to II spondylolisthesis of 
L5 on S1 and incipient anterior spur formation involving the 
superior vertebral plates of L4 and L5.  

A MRI scan of the lumbar spine and electrodiagnostic studies 
of the low back and lower extremities were scheduled, but the 
veteran failed to report for them.

The veteran also underwent a VA neurological examination in 
September 1999.  The examiner noted that the claims file had 
been reviewed.   The veteran reported that he had had daily 
pain in the low back region just above the intergluteal fold 
and down the legs and into the feet.  He rated the pain as a 
six or seven on a scale of one to ten.  The veteran said that 
he could walk up to one or two miles, but that there would be 
increased pain the following day.  He reported that his pain 
was more severe where he lived because there was more 
moisture in that area than in the desert area of Arizona.  He 
said that the weakness in his legs had increased.  He 
indicated that he had normal emptying of his bladder, but 
that he had urgency.  He also noted that he had only had one 
incident of a rectal type of incontinence.  He said that he 
had not worked since 1990 as a telephone lineman.  The 
veteran stated that, accordingly to the restrictions placed 
on him by his physician, he was only able to lift up twenty 
pounds of objects.

Physical examination showed that the veteran was able to move 
around and get dressed and undressed with average speed.  His 
back flexed though only to about 25 degrees with the knees 
straight.  He was able to do lateral movements, but they were 
mainly above the lumbar region.  Rotation movements were not 
done.  He had diffuse deep tendon reflexes that were brisk, 
and no Babinski's sign or clonus was noted.  Sensory was 
normal to pin touch and position.  Coordination was generally 
fine.  The cranial nerves two through twelve revealed no 
deficits.  There was two centimeters of atrophy in the 
thighs, but no atrophy in the knees.  There were no 
fasciculation or vascular impairment signs.  The back 
revealed no lesions or surgical scars.  Straight leg raising 
was positive at 45 degrees on the right and at 40 degrees on 
the left; it increased with sciatic stretch on both sides.  
He had pain down the legs and in the back region.  

The impressions were chronic lumbar pain related to the 
spondylolisthesis and lumbar radiculopathy related to a 
contusion-type injury in 1969.  The examiner described the 
pain as being in the range of six or seven on a scale of one 
to ten.  It was noted that the functional limitations 
included an inability to lift heavy weights, climb, or run.  
The examiner indicated that no weakness was found on 
examination, but that, when the veteran gets in pain, he is 
weak.  It was also noted that the examination was performed 
in a better, drier climate.  The examiner noted that his low 
back pain was in reference to the L5 or S1 nerve of the back.  
His general impairment precluded him from working as a 
lineman or climbing.  It was noted that he was limited in 
back flexion, rotation, and extensive lateral flexion.  The 
examiner indicated that the disorder involved the spine, 
nerves and, to a lesser extent, the muscles that were 
innervated by those nerves.  The examiner noted that there 
was no muscle spasm in the back.  The examiner indicated that 
the veteran had weakened movements in that he could not do 
his usual work.  He had excessive fatigue in that he 
sometimes could not walk more than half-mile when he is in 
pain.  His coordination was not particularly affected by his 
disorder, except when he has to lean over.  The examiner 
opined that these impairments were moderate.  The examiner 
noted that the veteran did not show any pain on manifested 
movement.  He did not take more than one Tylenol 3 a day, 
which was on the light side of medication use in comparison 
with others with back problems.  He had no loss of bladder or 
bowel control, but had urgency.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  Since 
this case involves a claim for increased rating, rather than 
a higher original rating, staged ratings are not for 
consideration, and the Board considers whether the veteran is 
entitled to an evaluation in excess of that currently in 
effect.  Fenderson v. West, 12 Vet App 119 (1999) 

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. §§ 4.45, 4.59.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court"), has held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.   

Separate disabilities arising from a single disease entity 
are to be rated separately.  Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); Bierman v Brown, 6 Vet. App. 125, 130-32 
(1994); 38 C.F.R. § 4.25(b).  Nevertheless, the evaluation of 
the same disability under various diagnoses is to be avoided.  
The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion of the lumbar spine is addressed in DC 5292, which 
provides for ratings of 10 percent, 20 percent, and 40 
percent for slight, moderate, and severe limitation of 
motion, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

A 40 percent evaluation is warranted for lumbosacral strain 
of severe degree with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, and narrowing or 
irregularity of the joint spaces; or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  The same 
criteria apply for sacroiliac injury and weakness.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295.

A 60 percent evaluation is warranted for intervertebral disc 
syndrome when the disability is pronounced and is manifested 
by persistent symptoms with little intermittent relief that 
are compatible with sciatic neuropathy and include one of the 
following: (1) characteristic pain and demonstrable muscle 
spasm, (2) absent ankle jerk, or (3) other neurological 
findings appropriate to the site of the diseased disk.  A 40 
percent evaluation is warranted when the disability is severe 
and is manifested by recurring attacks, with intermittent 
relief.  A 20 percent evaluation for intervertebral disc 
syndrome requires moderate symptomatology that is manifested 
by recurring attacks.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when the veteran is receiving less that the 
maximum schedular rating under Diagnostic Code 5293, but he 
is receiving at or more than the maximum schedular rating 
under another diagnostic code pertaining to limitation of 
motion.  VAOPGCPREC 36-97 (Dec. 12, 1997).

Neurological disabilities of the lower extremity may be rated 
under diseases of the peripheral nerves.  See 38 C.F.R. 
§ 1.124a, Diagnostic Codes 8520-8730.  For sciatic neuralgia, 
a 10 percent rating is warranted for symptoms that are 
equivalent to mild, incomplete paralysis of the sciatic 
nerve.  A 20 percent evaluation is the maximum rating for 
sciatic neuralgia and is warranted for symptoms that are 
equivalent to moderate, incomplete paralysis of the sciatic 
nerve.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8720.

An individual for whom an examination has been scheduled is 
required to report for the examination.  38 C.F.R. § 3.326.  
When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655.  While the veteran did not 
report for his September 1999 VA MRI scan of the lumbar spine 
and electrodiagnostic studies of the low back and lower 
extremities, the Board finds that 38 C.F.R. § 3.655 is 
inapplicable because the veteran did actually report for the 
two scheduled physical examinations in September 1999.

Analysis

The veteran is already at the maximum rating under Diagnostic 
Codes 5292, 5294, and 5295; therefore, a higher rating is not 
warranted under any of those codes.  The only issue is 
whether he has pronounced intervertebral disc syndrome.  As 
previously noted, in October 1994, a VA physical examination 
showed that the straight leg raising was negative.  The deep 
tendon reflexes were 2+ and 4+ bilaterally, and sensation was 
grossly normal.  The assessment was chronic low back pain 
with periodic left sciatica by history.  The October 1995 VA 
examiner indicated that the degenerative disc disease was 
severe.  May 1996 VA X-rays noted the spondylitic disc 
disease at L1-L2 was only mild in nature.  A VA physical 
examination conducted that same month revealed that sensory 
was intact.  A non-VA physical examination in October 1998 
revealed that, while a left paraspinal spasm was present, 
sensation to light touch and pinprick was intact.  In short 
none of the recent examiner's have found the veteran's 
disability to be more than severe, and he is currently in 
receipt of an evaluation that contemplates that level of 
disability.

The September 1999 VA orthopedic examination found that no 
muscle spasm was present and that the deep tendon reflexes 
were 2 to 3+ bilaterally.  Straight leg raising was negative 
on the left, but on the right he complained of pressure over 
the patella area at 90 degrees.  The sensory examination to 
pinwheel was normal in both lower extremities.  The September 
1999 VA orthopedic examiner opined that the overall 
functional limitation was only moderate in nature.  The 
September 1999 VA neurological examination revealed that 
there was no muscle spasm and that the diffuse deep tendon 
reflexes were brisk.  Sensory was normal to pin prick and 
position.  Straight leg raising was positive at 45 degrees on 
the right and at 40 degrees on the left.  The September 1999 
VA neurological examiner also opined that overall impairment 
was only moderate.  

In other words, the veteran is not shown to have persistent 
symptoms compatible with sciatic neuropathy, to include 
muscle spasm, absent ankle jerk or other relevant 
neurological deficits.  His disc disease is not of more than 
severe degree under Diagnostic Code 5293.

The recent examinations show that the veteran has no 
additional limitation of motion due to pain or other 
functional factors.  Therefore the Board concludes that, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, do not 
provide a basis for an increased evaluation.  The 
preponderance of the evidence is against a finding that the 
veteran has pronounced intervertebral disc syndrome.


Other Considerations, to Include Extraschedular Consideration

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran; however, the Board finds 
no basis upon which to assign a higher disability evaluation 
for the veteran's lumbar spine disorder.  Specifically, a 
separate rating for a neurological deficit of either lower 
extremity is not warranted.  See Bierman, 6 Vet. App. at 130-
32.
Although the March 1993 VA examiner made a diagnosis of 
sciatic neuralgia, Diagnostic Code 5293 includes in its 
criteria symptoms compatible with sciatic neuropathy: i.e., 
sciatic neuralgia.  Also, the veteran did not report for the 
September 1999 electrodiagnostic testing to determine the 
extent of any neurological deficits in the lower extremities.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in a January 2000 supplemental statement of the case.  
Accordingly consideration of this question by the Board does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

While the veteran has continued to receive Social Security 
disability benefits even though he no longer has a 
psychiatric disorder, he is receiving those benefits not only 
because he has a low back disorder, but also because he has a 
secondary disability, borderline intellectual functioning.  
In other words, he is not receiving Social Security 
disability benefits solely because of his low back disorder.  
The evidence in this case, including all medical evidence, 
other than Dr. Preston's December 1992 statement, fails to 
show that the veteran's service-connected low back disorder 
alone causes any marked interference with employment or 
requires frequent periods of hospitalization that render 
impractical the use of the regular schedular standards.

The recent evidence shows that his disability has not 
required any, let alone frequent, periods of hospitalization.  
He is compensated for a severe disability, can walk 
relatively long distances and perform light lifting.  All of 
this evidence suggests that he does not experience marked 
interference with employment.  In any event since he has not 
worked since 1990, there is no evidence that the back 
disability currently causes marked interference with 
employment.


ORDER

An evaluation in excess of 40 percent, from June 1, 1994, for 
spondylolisthesis at the level of L5-S1, with degenerative 
disc disease and traumatic arthritis of the lumbosacral 
spine, is denied.


REMAND

On May 15, 1995, the RO denied a claim for VA benefits for 
the cause of the veteran's son's death.  In a May 31, 1995, 
statement, the representative indicated that the veteran 
disagreed with that determination and requested that a 
statement of the case be issued.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must issue a statement of the 
case, containing any applicable laws and 
regulations, on the claim for VA benefits 
for the cause of the veteran's son's 
death, and the veteran should be advised 
of the time in which to perfect his 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


- 21 -


